Citation Nr: 1747155	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  11-12 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 60 percent for service-connected chronic lichen simplex.

2.  Entitlement to an effective date earlier than September 24, 2010, for the award of a 60 percent disability rating for service-connected chronic lichen simplex.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from April 1971 to January 1974, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office.  The Board previously remanded these issues in June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for proper development of the issues.  

As it pertains to the issues of entitlement to an effective date earlier than September 24, 2010 for the award of a 60 percent disability rating for service-connected chronic lichen simplex, and whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD, the Board notes that these were subject to the June 2016 Board remand because a Statement of the Case (SOC) had not been issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  The Board directed the AOJ to issue the Veteran a SOC for these claims, and to advise the Veteran of the time limit in which he may file a substantive appeal, if he so desired.  In 2017 these issues returned to the Board, but the AOJ did not issue the SOC to the Veteran as directed.  Therefore, the Board finds that there has not been substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Remand is necessary to ensure that the AOJ issues the Veteran the requisite SOC.  

As it pertains to the issue of entitlement to an increased disability rating in excess of 60 percent for service-connected chronic lichen simplex, the Board notes that the Veteran's last examination of his service-connected chronic lichen simplex was seven years ago, in September 2010.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  

In this case, the September 2010 VA examination is stale as it was conducted over seven years ago.  Since that time, the Veteran has sought treatment for his rash at VA and he reported that it was all over his body in November 2012.  The Board finds that a thorough and contemporaneous medical examination that takes into account the records of prior medical treatment should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

As it pertains to the issue of entitlement to a TDIU, the Board notes that there is no information as to the Veteran's work history, or any indication as to whether the Veteran has any functional limitation caused by his service-connected disability.  The Board notes that the Veteran asserted in April 2013 that he had not worked since 2000, but it is unclear whether his work status has changed since then.  There is also an indication that the Veteran is receiving disability benefits from the Social Security Administration as well.  Therefore, on remand the Veteran should be offered the opportunity to submit any updated employment information, and any outstanding records from the Social Security Administration should be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992)

Lastly, the Veteran receives continuous treatment through VA, and the Board finds that the AOJ should obtain and associate with the file VA treatment records dated from July 2016 to present.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Issue the Veteran and his representative a SOC for the issue of entitlement to an effective date earlier than September 24, 2010 for the award of a 60 percent disability rating for service-connected chronic lichen simplex and for the issue of whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for a psychiatric disability, to include PTSD.  The Veteran must be advised of the time limit in which to file a substantive appeal, if he so desires.  38 C.F.R. § 20.302(b) (2016).  These issues should only be returned to the Board if the Veteran perfects his appeal.  

2.  Obtain and associate with the record VA treatment records for the Veteran dated from July 2016 to present.  

3.  Contact the Social Security Administration and obtain all records related to a claim of the Veteran for disability benefits including any decision or determination documents.  All actions to obtain the requested records should be fully documented in the claims file.  If the records cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.  

4.  Contact the Veteran and allow him the opportunity to submit any updated employment information as well as any information on his functional limitations caused by his service-connected disabilities.  He should be asked to complete a VA Form 21-8940.  

5.  After the above development has been completed, afford the Veteran a VA examination to determine the current severity of his service-connected chronic lichen simplex.  

6.  Thereafter, readjudicate these claims for a higher rating for chronic lichen simplex and for a TDIU.  If any benefits sought remain denied, provide a Supplemental Statement of the Case to the Veteran and his representative and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




